Exhibit 10.1

 

July 25, 2005

 

Personal and Confidential

 

Mr. Michael Dinkins

[address omitted]

 

Dear Michael:

 

I have enjoyed meeting and discussing with you the very important position we
have available in our Company. The more we talked, the more I am convinced that
you are a perfect fit for this position. Mike, Carolyn, Tim, Henry and the
others you talked to at our office were all impressed with you and would like
you to join the HRH team. Accordingly, I am pleased to offer you the opportunity
to join HRH as Executive Vice President – Chief Financial Officer as follows:

 

Title:   Executive Vice President – Chief Financial Officer reporting to
Chairman and Chief Executive Officer. Start Date:   As soon as practical but no
later than September 15, 2005. Location:   The position will be located in our
corporate office in Richmond, Virginia. Relocation:   The Company will reimburse
you for the costs associated with selling your home in [address omitted], buying
a home in Virginia and transporting your household goods to your new home.
Base Compensation:   $25,000.00 per month ($300,000 per year) – base
compensation will be reviewed annually Car/Auto Allowance:   You will be
provided with either a company car with a new car value of $40,000 or a monthly
auto allowance of $800 Short Term Incentive:   You would become a participant of
the Corporate Incentive Plan. [target bonus information omitted] Since you will
be entering the plan on September 1st, you will be eligible for a prorata bonus
payment equal to 33.3% or 1/3rd of what normally would be paid as described
previously.



--------------------------------------------------------------------------------

Mr. Michael Dinkins

July 25, 2005

Page 2

 

Long Term Incentive:   You would be eligible for an annual award of restricted
stock grants and non-qualified stock options based on a salary grade 22. I
anticipate that the awards for 2005 will be 3,000 restricted stock grants and
13,000 non-qualified options. The value of the restricted grants at $35 per
share is $105,000. The value of the non-qualified options using a black-shoales
value of $11 is $143,000. The total value of the long term incentives is
$248,000.     In addition, as part of your new hire package, the Company will
request the Board of Directors to grant you 2,000 restricted stock grants and
5000 non-qualified stock options at the next meeting following your hire date.
The grants and options will vest 25% per year with full vesting in four years.
The combined value of these grants is $125,000. Paid Time Off:   You will be
granted 27 days paid time off. Employee Benefits:   In addition to the standard
employee benefit package offered to all HRH employees, you will also be provided
with an executive life insurance policy for $1,000,000 and an executive
disability policy which provides additional income protection in the event of a
disability. You will also be eligible to participant in the HRH Supplemental
Executive Retirement Plan and the Voluntary Executive Deferred Compensation
Plan. If you have any questions regarding these benefits please contact Henry
Kramer directly at (804) 747-3130.

Financial, Tax &

Estate Planning:

  As a corporate executive, you will be provided with a maximum of $7,500 for a
three year period for reimbursement of financial, tax and estate planning
expenses. Change of Control:   As a corporate executive, you will be provided
with a change of control contract which provides for severance in the event you
lose your position as a result of a change of control. The amount of severance
you would receive is three times your base salary and highest bonus paid in the
past three years. Your target bonus of $[omitted] will be used for change of
control purposes during the first year of employment.

 

Mike, I am very excited about the prospect of you joining HRH. I firmly believe
that HRH can provide you with a unique opportunity to make a valuable
contribution to the success of our company, and I know you will enjoy working
with our executive management group.



--------------------------------------------------------------------------------

Mr. Michael Dinkins

July 25, 2005

Page 3

 

As a condition of employment, you will be required to execute HRH’s Executive
Employment Agreement (copy enclosed). In addition, your officer appointment and
compensation package must be approved by the Board of Directors. We anticipate
that the Board would approve our request prior to your start date.

 

Nothing in this letter should be considered as altering the employment-at-will
relationship or as creating an express or implied contract or promise concerning
the policies or practices that HRH has implemented or will implement in the
future. This offer is contingent upon you successfully passing a background and
drug test.

 

Please contact me if you have any questions regarding the above.

 

Sincerely,

 

/s/ Martin L. Vaughan, III

--------------------------------------------------------------------------------

    Chairman -Chief Executive Officer    

/s/ Michael Dinkins

--------------------------------------------------------------------------------

  7/27/05 Accepted: Michael Dinkins   Date